            1   Bron E. D’Angelo, Esq., SBN 246819
                Michael F. Colbert, Esq., SBN 319539
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 West Century Boulevard, Suite 1100
            3   Los Angeles, California 90045
                Tel: (310) 649-5772
            4   Fax: (310) 649-5777
                Email: bdangelo@pettitkohn.com
            5          mcolbert@pettitkohn.com
                                                                                       JS-6
            6   Attorneys for Defendant
                WALMART INC.
            7

            8                       UNITED STATES DISTRICT COURT
            9                     CENTRAL DISTRICT OF CALIFORNIA
        10

        11      WENDY FLORES,                           Case No.: 2:21-cv-03082 JFW (GJSx)
        12                        Plaintiff,
                                                        ORDER RE: STIPULATION
        13      v.                                      REMANDING BACK TO STATE
                                                        COURT
        14      WALMART INC.; and DOES 1-100,
                inclusive,
        15
                                  Defendants.
        16

        17            Upon consideration of Plaintiff WENDY FLORES’ and Defendant
        18      WALMART INC.’s Joint Stipulation to Remand Matter to State Court, and good
        19      cause showing,
        20            IT IS HEREBY ORDERED THAT:
        21            1.    Effective immediately, the matter herein shall be removed to the
        22                  Superior Court of State of California, County of Los Angeles.
        23

        24      Dated: April 28, 2021     _____________________________________
                                               HONORABLE JOHN F. WALTER
        25                                     UNITED STATES DISTRICT JUDGE
        26

        27

        28
2354-9299
                                                       1
